142 F.3d 444
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward Michael O'BRIEN, Plaintiff-Appellant,v.GENERAL MOTORS CORP., et al., Defendant-Appellee.
No. 97-16944.D.C. No. CV-97-00250-LKK.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998.**Decided April 24, 1998.

Appeal from the United States District Court for the Eastern District of California, Lawrence K. Karlton, Chief Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Edward Michael O'Brien appeals the district court's dismissal with prejudice of his action alleging antitrust violations when a General Motors dealership repossessed a car.  We affirm for the reasons stated by the district court in its Order filed on September 2, 1997.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3